                Case 19-10953-CSS              Doc 9      Filed 05/01/19       Page 1 of 18



                        1N THE UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF DELAWARE


In re:                                                        Chapter 11

KONA GRILL,INC., et al,,l                                     Case No.: 19-10953(_~
                                                              Joint Administration Requested
                                   Debtors.               )


        DEBTORS' MOTION PURSUANT TO SECTIONS 105(A),507(A)(8),
 AND 54i(D)OF THE BANKRUPTCY CODE FOR AN INTERIM AND FINAL ORDER
         AUTHORIZING THE PAYMENT OF PREPETITION SALES,USE
   AND FRANCHISE AND INCOME TAXES,AND SIMILAR TAXES AND FEES


                 The debtors and debtors in possession in the above-captioned cases (the "Debtors")

hereby submit this motion (the "Motion")for the entry of an interim and final order, substantially

in the form annexed hereto as Exhibit A,pursuant to sections 105(a), 507(a)(8), and 541(d)of title

11 of the United States Code (the "Bankruptcy Code") (i) authorizing, but not directing, the

Debtors to pay certain prepetition taxes, including, sales and use taxes,franchise and income taxes,

regulatory fees, permits and similar taxes and fees in the ordinary course of business, as the

Debtors, in their sole discretion, deem necessary; and (ii) authorizing banks and financial

institutions to receive, process, honor and pay all checks and transfers related thereto. In support

of the Motion, the Debtors respectfully state as follows:




' The Debtors and the last four digits of their respective taxpayer identification numbers include: Kona Grill, Inc.
 (6690); Kona Restaurant Holdings, Inc.(6703); Kona Sushi, Inc.(4253); Kona Macadamia,Inc.(2438); Kona Texas
  Restaurants, Inc. (4089); Kona Grill International Holdings, Inc. (1841); Kona Baltimore, Inc. (9163); Kona Grill
  International, Inc. (7911); and Kona Grill Puerto Rico, Inc. (7641). The headquarters and service address for the
  above-captioned Debtors is 15059 North Scottsdale Road, Suite 300, Scottsdale, Arizona 85254.


 DOCS LA:321285.8
               Case 19-10953-CSS          Doc 9    Filed 05/01/19      Page 2 of 18




                                            Jurisdiction

               1.       The United States Bankruptcy Court for the District of Delaware (the

"Court")has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended

Standing ONder ofReference from the United States District CouNtfor the DistNict ofDelawaNe,

dated February 29, 2012. This matter is a core proceeding within the meaning of 28 U.S.C.

§ 157(b)(2), and the Debtors confirm their consent pursuant to Rule 9013-1(~ of the Local Rules

of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware (the "Local Rules") to the entry of a final order by the Court in connection with this

Motion to the extent that it is later determined that the Court, absent consent of the parties, cannot

enter final orders or judgments in connection herewith consistent with Article III of the United

States Constitution.

               2.       Venue is proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409.

               3.       The statutory bases for the relief sought herein are sections 105(a),

507(a)(8), and 541(d) of the Bankruptcy Code.

 Background

                   4.   On the date hereof (the "Petition Date"), the Debtors commenced these

 cases by filing voluntary petitions for reliefunder chapter 11 ofthe Bankruptcy Code. The Debtors

 have continued in the possession of their property and have continued to operate and manage their

 business as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

 No trustee, examiner or committee has been appointed in the Debtors' chapter 11 cases.




                                                   2
 DOCS LA321285.8
                 Case 19-10953-CSS              Doc 9      Filed 05/01/19        Page 3 of 18




                 S.       The factual background regarding the Debtors, including their current and

historical business operations and the events precipitating the chapter 11 filing, is set forth in detail

in the DeclaNation of ChNistopher J. Wells in SuppoNt of First Day Pleadings (the "First Day

Declaration") filed concurrently herewith and fully incorporated herein by reference.

                                      The Debtors' Tax Obli~atians

                 6.       In the ordinary course of business, the Debtors collect and pay taxes,

including, but not limited to, sales and use taxes, franchise taxes, commercial activity taxes,

and certain other business license fees, to various taxing authorities in multiple jurisdictions

(the "Taxing- Authorities"), as described below.

A.       Sales and Use Taxes

                  7.       The Debtors collect and remit sales, use and related taxes ("Sales and Use

Taxes")to the Taxing Authorities in twenty-two(22)states and Puerto Rico. The Debtors' liability

                                                                                            of
for Sales and Use Taxes is incurred daily through tax collection from consumers at the time

                                                                                             the
restaurant or Internet sales transactions. In general, the Debtors remit such collections to

 applicable Taxing Authorities generally starting on or about the 15th day of the following month.2

                                                                                                                    d
 The Debtors estimate that as ofthe Petition Date they owe approximately $1,250,000 in unremitte

 Sales and Use Taxes for the month of Apri12019. In addition, while the Debtors do not presently

                                                                                                                   to
 have any ongoing sales tax audits pending, through this Motion, the Debtors request authority

 pay any amounts determined to be owed on any audits that may be commenced after the Petition

                                                                                               of
 Date. The Sales and Use Taxes collected by the Debtors are collected in trust for the benefit

                                                                                                the Debtors operate(FL,
 2 Illinois requires a weekly prepayment per their calculation, and a few other states in which
   GA, AL, and MO)require either a deposit or an estimated prepayment       of the current month's  collections.


                                                           3
 DOCS LA:321285.8
                Case 19-10953-CSS         Doc 9     Filed 05/01/19     Page 4 of 18




certain taxing authorities and not property of the estate while other states the Debtors owe the

collection of such taxes for the benefit of such taxing authorities.

B.      Franchise and Income Taxes

                8.       The Debtors are required to pay franchise taxes (the "Franchise Taxes")to

certain Taxing Authorities to operate their businesses in the applicable taxing jurisdiction. Certain

states may refuse to qualify a debtor to do business in a state or recognize a name change, merger

or other activity if franchise taxes have not been paid. Mostjurisdictions assess franchise taxes on

an annual basis, in arrears or for the privilege to transact business in an upcoming period. In

addition, the Debtors are required to pay income taxes federally and in the states the operate. As

of the Petition Date, the Debtors believe that they are current on the payment of Franchise Taxes

and income taxes that are payable through the Petition Date. Out of an abundance of caution, the

Debtors request authority to pay up to $100,000 on account of prorated Franchise Taxes and

income taxes for any prepetition amounts owing, which the Debtors expect will come due by the

end of June 2019.

C.      Commercial Activity Taxes

                    9.   In Ohio, the Debtors pay a tax for the privilege of doing business within

such jurisdiction. The tax is measured by taxable gross receipts from most business operations.

 The first $1,000,000 is subject to a flat tax of $150 but receipts above this amount are taxed at a

 rate of0.26%. The Debtors estimate that the unpaid Ohio related tax will be approximately $10,000

 for the first fourth months of 2019. The next tax payment becomes due and payable on or about




                                                   4
 DOCS LA:321285.8
                Case 19-10953-CSS          Doc 9     Filed 05/01/19    Page 5 of 18




May 10, 2019, which relates to the first quarter of 2019, the April 2019 portion of the second

quarter will become due in August 2019.

D.     Personal Property Taxes

                10.       The Debtors are required to pay personal property taxes (the "Personal

Property Taxes") in connection with their ownership and use of personal property to applicable

taxing jurisdictions. If these taxes are not paid when due, certain Taxing Authorities may impose

liens against the subject personal property upon non-payment. Most jurisdictions assess personal

property taxes on an annual or semi-annual basis. The Debtors believe that they are current on the

payment of Personal Property Taxes.           As of the Petition Date, the Debtors estimate that

approximately $450,000 in Personal Property Taxes will become due in 2019 relating to the period

prior to the Petition Date. Accordingly, the Debtors request authority to pay up to $450,000 in

Personal Property Taxes as they become due in the ordinary course of business.

E.      Business Licenses, Permits, and Other Fees

                    11.   The Debtors are required to pay various taxes and fees for business licenses,

liquor licenses, annual reports, permits, and other similar types of obligations (the "Business

Fees")in order to continue conducting their business in conformity with state and local laws. The

Debtors remit required amounts for the Business Fees on a monthly, quarterly, or annual basis,

 depending on the requirements of the particular Taxing Authority or governmental authority. As

 of the Petition Date, the Debtors do not believe there are any Business Fees due and owing. Out

 of an abundance of caution, however,the Debtors request authority to pay any such Business Fees

 up to an amount of $25,000.


                                                    5
 DOCS LA:321285.8
                 Case 19-10953-CSS              Doc 9       Filed 05/01/19        Page 6 of 18




                                                Relief Requested

                 12.      By this Motion,the Debtors seek entry ofan interim and final order pursuant

to sections 105(a), 507(a)(8), and 541(d) of the Bankruptcy Cade, authorizing the Debtors to pay

any Sales and Use Taxes or Franchise Taxes, Commercial Activity Taxes,Personal Property Taxes

and Business Fees (collectively, the "Prepetition Tax Obli ate ions") to the respective Taxing

Authorities or to the parties who ordinarily collect the Prepetition Tax Obligations in the ordinary

course of the Debtors' business, including, without limitation, Sales and Use Taxes and other

Taxes subsequently determined on audit to be owed for periods prior to the Petition Date. The

Debtors seek authority to remit Prepetition Tax Obligations in an aggregate amount (excluding

amounts paid prepetition by checks that have not yet cleared3 and amounts that may be

subsequently determined on sales tax audit or adjustment to be owed a particular Taxing Authority

or party who ordinarily collects the Prepetition Tax Obligations) not to exceed $1,835,000 (the

"Prepetition Tax Obligations Cap"), without prejudice to the Debtors' rights to contest the amounts

of any Prepetition Tax Obligations on any grounds they deem appropriate.4

                    13.    The Debtors also request that all banks and other financial institutions on

which checks to third parties are drawn and/or electronic payments are made pursuant to this

Motion be authorized to receive, process, honor, and pay any and all such checks (whether issued




   The Debtors request authority to reissue any amounts paid by check prepetition that have not cleared as of the
  Petition Date and are dishonored.
4 Nothing in this Motion shall be deemed to constitute an admission to any asserted liability or obligation with respect
  to any Tax. The Debtors reserve any and all rights to contest any Tax asserted against them by any Taxing Authority.

                                                           0
 DOCS LA:321285.8
                 Case 19-10953-CSS             Doc 9     Filed 05/01/19        Page 7 of 18




or presented prior to ox after the Petition Date) and electronic payments, and to rely on the

representations ofthe Debtors as to which checks are authorized to be paid.s

                                               Basis for Relief

                 14.      The Court should grant the relief requested herein because: (i) portions of

the Prepetition Tax Obligations are not property of the estate; (ii) portions of the Prepetition Tax

Obligations are entitled to priority status pursuant to section 507(a)(8) of the Bankruptcy Code;

(iii) the Taxing Authorities or the parties who ordinarily collect the Prepetition Tax Obligations

may file liens, initiate audits, or otherwise proceed against the Debtors for unpaid Prepetition Tax

Obligations and such actions will result in unnecessary expense and distraction from the Debtors'

efforts to maximize the value oftheir estates;(iv) failure to pay Business Fees may not only affect

current operations, but also the Debtors' ability to open new stores as contemplated; and, (v)

section 105(a) ofthe Bankruptcy Code and the Court's general equitable powers permit the Court

to grant such relief.

F.       Certain of the Taxes Are Not Property of the Debtors' Estate

                    15.   The Debtors' payment of the Prepetition Tax Obligations, though arguably

a payment of a prepetition claim, is justified in large part because certain of these amounts are not

property of the Debtors' estates pursuant to section 541(d) of the Bankruptcy Code. Specifically,

section 541(d) of the Bankruptcy Code provides, in relevant part, that "[p]roperty in which the

debtor holds, as of the commencement of the case, only legal title and not an equitable interest . .



 5 Contemporaneously herewith, the Debtors have filed a motion seeking authority to continue to utilize their cash
   management system (the "Cash Management Motion"). Details regarding accounts used by the Debtors to pay all
   obligations in the ordinary course, including taxes, are described in the Cash Management Motion.

                                                        7
 DOGS LA:321285.8
                 Case 19-10953-CSS         Doc 9    Filed 05/01/19    Page 8 of 18




 becomes property of the estate under subsection (a)(1) or(2) of this section only to the extent of

the debtors' legal title to such property, but not to the extent of any equitable interest in such

property that the debtor does not hold." 11 U.S.C. § 541(d)(emphasis added).

                 16.       Consistent with section 541(d) of the Bankruptcy Code, courts have held

that certain types of taxes are not part of a debtor's estate. See, e.g., Begier v. Internal Revenue

SeNv., 496 U.S. 53, 57-60(1990)(holding that any prepetition payment oftrust fund taxes is not a

transfer subject to avoidance because such funds are not the debtor's property); DuCharmes &

Co., Inc. v. Mich. (In Ne DuChaNmes & Co,), 852 F.2d 194 (6th Cir. 1988)(per curiam)(same);

Shank v. Wash. State Dept. ofRevenue (In Ne Shank), 792 F.2d 829, 833 (9th Cir. 1986)(sales tax

required by state law to be collected by sellers from their customers is a "trust fund" tax and not

released by bankruptcy discharge); DeChiallo v. New York State Tax Comm'n,760 F.2d 432,435-

36(2d Cir. 1985)(same); Rosenow v. Ill. Dept. ofRevenue (In re Rosenow),715 F.2d 277,279-82

(7th Cir. 1983)(same); Western Suety Co. v. Waite (In Ne Waite), 698 F.2d 1177, 1179(1 lth Cir.

1983)(same).

                     17.   Here, the Sales and Use Taxes constitute amounts held in trust, which the

Debtors are required to collect and/or hold in trust for payment to the Taxing Authorities. To the

extent these Sales and Use Taxes constitute "trust fund" taxes,they are not property ofthe Debtors'

 estates under section 541(d) of the Bankruptcy Code. See In re Am. Intl Airways, Inc., 70 B.R.

 102, 104-OS (Bankr. E.D. Pa. 1987); In re Dameron, 155 F.3d 718, 721-22(4th Cir, 1998)(funds

from various lenders held by closing agent in trust for designated third parties not property of

 debtor's estate). Given that the Debtors do not have an equitable interest in such Sales and Use


                                                    8
 DOGS L,A:321285.8
               Case 19-10953-CSS          Doc 9    Filed 05/01/19     Page 9 of 18




Taxes, the Debtors should be permitted to remit these Sales and Use Taxes to the Taxing

Authorities as they become due, irrespective of the commencement of this case.

G.     Payment of the Prepetition Tax Obligations
       Will Avoid Unnecessary Distractions


                   18.   Any regulatory dispute or delinquency that impacts the Debtors' ability to

conduct business in a particular jurisdiction could have awide-ranging and adverse effect on the

Debtors' business operations and restructuring efforts. Specifically, the Debtors' failure to remit

the Prepetition Tax Obligations could adversely affect the Debtors' remaining business operations

because, among other things (a) the Taxing Authorities could initiate audits of the Debtors or

prevent the Debtors from continuing their business and administering their estate, which, even if

unsuccessful, would unnecessarily divert the Debtors' attention from the process of maximizing

the value of their estate; (b) the Taxing Authorities could attempt to suspend the Debtors'

operations, file liens, seek to lift the automatic stay and pursue other remedies that will harm the

estate; (c) some of the Taxing Authorities may seek to collect penalties, cancel licenses, or

undertake other unfavorable enforcement actions if the Debtors do not pay the taxes; and

(d)certain directors, officers and employees might be subject to personal liability -- even if such a

failure to remit such Prepetition Tax Obligations was not a result of malfeasance on their part --

which would undoubtedly distract these key employees from their duties related to the Debtors'

restructuring. In fact, the 'faxing Authorities may take such actions regardless of this chapter 11

filing. See, e.g., 11 U.S.C. §§ 362(b)(9)(permitting tax audits and assessments) and 362(b)(18)

(allowing creation or perfection of liens for property taxes).



                                                   G~
DOCS LA:321285.8
               Case 19-10953-CSS          Doc 9    Filed 05/01/19     Page 10 of 18




                19.       Accordingly, the Debtors respectfully request the authority to remit the

Prepetition Tax Obligations as they become due to ensure that they remains focused on their

business operations and restructuring efforts.

H.      Certain of the Prepetition Tax Obligations Mav Constitute Priority Claims

                20.       The Debtors submit that authorizing the payment of the Prepetition Tax

Obligations is in the best interests of their creditors and estates because substantially all of the

Prepetition Tax Obligations constitute priority claims that will be paid in full in the Debtors'

bankruptcy cases. Accordingly, the proposed relief will only affect the timing of the payment of

the Prepetition Tax Obligations and not whether such amounts will be paid. As such, payment of

the Prepetition Tax Obligations will not prejudice the rights of general unsecured creditors or other

parties in interest.

                21.       Moreover, to the extent that such claims are entitled to priority treatment

under section 507(a)(8)(B)ofthe Bankruptcy Code,the respective Taxing Authorities may attempt

to assess interest and penalties. See 11 U.S.C. § 507(a)(8)(G)(granting eighth priority status to "a

penalty related to a claim of a kind specified in this paragraph and in compensation for actual

pecuniary loss")

                    22.   Further, the failure to pay certain of the Prepetition Tax Obligations may

adversely affect the Debtors' ability to maintain their good standing to operate in the jurisdictions

in which it does business, to conduct business in those jurisdictions, and to administer their estates

for the benefit of their creditors.




                                                   10
 DOCS LA:321285.8
               Case 19-10953-CSS          Doc 9     Filed 05/01/19     Page 11 of 18




                   23.   In sum, payment ofthe Prepetition Tax Obligations is in the best interest of

the Debtors and their estates, will not harm unsecured creditors and other parties in interest, and

will reduce harm and administrative expense to the Debtors' estates.

                   24.   Similar relief is routinely granted by courts in this district and elsewhere.

See, e.g., In Ne True Religion Apparel, Inc., Case No. 17-11460 (CSS)(Bankr. D. Del. Jul. 31,

2017); In Ne GST AutoLeatheN, Inc., Case No. 17-12100(LSS)(Bankr. D. Del. Oct. 27, 2017); In

re M & G USA CoNporation, Case No. 17-12307 (BLS)(Bankr. D. Del. Nov. 30, 2017); In re

American Apparel, LLC, Case No. 16, 12551 (BLS)Bankr. D. Del. Nov. 15, 2016);In re Garden

Fresh Restaurant Intermediate Holding, LLC, Case No. 16-12174(CSS)(Bankr. D. Del. Oct. 3,

2016); In re Cache, Inc., Case No. 15-10172(MFW)(Bankr. D. Del. Feb. 4, 2015).

I.     Payment of the Prepetition Tax Obligations
       is Warranted Under the Doctrine of Necessity


                   25.   Courts generally acknowledge that, under appropriate circumstances, they

may authorize a debtor to pay (or provide special treatment for) certain prepetition obligations.

See, e.g., In re Justfor Feet, Inc., 242 B.R. 821, 824-25 (Bankr. D. Del. 1999)(noting that, in the

Third Circuit, debtors may pay prepetition claims that are essential to the continued operation of

the debtor's business); In re Ionosphere Clubs, Inc., 98 B.R. 174, 175 (Bankr. S.D.N.Y. 1989)

(granting the debtor the authority to pay prepetition wages);Arfnstrong World Indus., Inc. v. Jurnes

A. Phillips, lnc., (In re James A. Phillips, Inc.), 29 B.R. 391,398(Bankr. S.D.N.Y. 1983)(granting

the debtor the authority to pay prepetition claims of suppliers who were potential lien claimants).

When authorizing payments ofcertain prepetition obligations, courts have relied upon several legal

theories rooted in sections 105(a) and 363(b) ofthe Bankruptcy Code.

                                                   11
DOGS LA:321285.8
              Case 19-10953-CSS           Doc 9    Filed 05/01/19     Page 12 of 18




               26.       Consistent with a debtor's fiduciary duties, where there is a sound business

purpose for the payment of prepetition obligations, and where the debtor is able to "articulate some

business justification, other than the mere appeasement of major creditors," courts have authorized

debtors to make such payments under section 363(b) of the Bankruptcy Code. See, e.g., In re

Ionosphere Clubs, Inc. 98 B.R. at 175 (finding that a sound business justification existed to pay

prepetition wages); In Ne James A. Phillips, Inc., 29 B.R. at 397 (relying upon section 363 as a

basis to allow a contractor to pay the prepetition claims of suppliers who were potential lien

claimants).

                   27.   Courts have also authorized payment of prepetition claims in appropriate

circumstances pursuant to section 105(a) of the Bankruptcy Code.             Section 105(a) of the

Bankruptcy Code, which codifies the inherent equitable powers ofthe bankruptcy court; empowers

the bankruptcy court to "issue any order, process, or judgment that is necessary or appropriate to

carry out the provisions ofthis title." 11 U.S.C. § 105(a). Under section 105(a) ofthe Bankruptcy

Code, courts may permit payments of prepetition obligations when such payments are essential to

the continued operation of the debtor's business and, in particular, where nonpayment of a

prepetition obligation would trigger a withholding of goods or services essential to the debtors'

business reorganization plan. See In re UNR Indus., 143 B.R. 506, 520 (Bankr. N.D. Ill.

1992)(permitting the debtor to pay prepetition claims of suppliers or employees whose continued

cooperation is essential to the debtors' successful reorganization); Ionosphere Clubs, 98 B.R. at

177(finding that section 105 empowers bankruptcy courts to authorize payment ofprepetition debt

when such payment is needed to facilitate the rehabilitation of the debtor).


                                                   12
DOCS LA:321285.8
              Case 19-10953-CSS           Doc 9    Filed 05/01/19     Page 13 of 18




                   28.   In addition to the authority granted to a debtor in possession under sections

105(a) and 363(b) of the Bankruptcy Code, courts have developed the "doctrine of necessity" or

the "necessity of payment" rule, which originated in the landmark case of MiltenbeNger v.

LoganspoNt, C. & S,W.R. Co., 106 U.S. 286 (1882). Since Miltenberger, courts have expanded

their application of the doctrine of necessity to cover instances of a debtor's reorganization, see

Dudley v. Mealey, 147 F.2d 268,271 (2d Cir. 1945)(holding, in a hotel reorganization matter, that

the court was not "helpless" to apply the rule to supply creditors where the alternative was the

cessation of operations), including the United States Court of Appeals for the Third Circuit, which

recognized the doctrine in In re Lehigh &New England Ry. Co.,657 F.2d 570,581 (3d Cir. 1981).

                   29.   In Lehigh,the United States Court of Appeals for the Third Circuit held that

a court could authorize the payment of prepetition claims if such payment was essential to the

continued operation of the debtor. Id. (stating that a court may authorize payment of prepetition

claims when there "is the possibility that the creditor will employ an immediate economic sanction,

failing such payment"); see also In re Penn Cent. Transp. Co., 467 F.2d 100, 102 n.l (3d Cir.

1972)(holding that the necessity of payment doctrine permits "immediate payment of claims of

creditors where those creditors will not supply services or material essential to the conduct of the

business until their pre-reorganization claims have been paid"); In re JustfoN Feet, Inc., 242 B.R.

at 824-25 (noting that debtors may pay prepetition claims that are essential to continued operation

of business); In ~e Columbia Gas Sys., Inc., 171 B.R. 189, 191-92(Bankr. D. Del. 1994)(same).

                   30.   The necessity of payment doctrine is designed to foster the rehabilitation of

a debtor in reorganization cases, which courts have recognized is "the paramount policy and goal



                                                   13
DOCS LA:321285.8
               Case 19-10953-CSS         Doc 9    Filed 05/01/19    Page 14 of 18




of Chapter 11." In Ne Ionosphere Clubs, Inc., 98 B.R. at 176; Jzrst For Feet, 242 B.R. at 826

(finding that payment of prepetition claims to certain trade vendors was "essential to the survival

of the debtor during the chapter 11 reorganization."); see also In re Quality InteNiors, Inc., 127

B.R. 391, 396 (Bankr. N.D. Ohio 1991)("[P]ayment by adebtor-in-possession of pre-petition

claims outside of a confirmed plan of reorganization is generally prohibited by the Bankruptcy

Code", but "[a] general practice has developed ...where bankruptcy courts permit the payment

of certain pre-petition claims, pursuant to 11 U.S.C. § 105, where the debtor will be unable to

reorganize without such payment.");In re Eagle-PicheN Indus., Inc., 124 B.R. 1021, 1023 (Bankr.

S.D. Ohio 1991)(approving payment of prepetition unsecured claims oftool makers as "necessary

to avert a serious threat to the Chapter 11 process"); Burchinal v. Cent. Wash. Bank (In Ne Adams

Apple, Inc.), $29 F.2d 1484, 1490 (9th Cir. 1987)(finding that it is appropriate to provide for the

"unequal treatment of pre-petition debts            when [such treatment is] necessary for

rehabilitation ...."); 3 CoLL~ER oN BANxRUP`rcY ¶ 105.04[5][a](15th ed. rev. 2004)(discussing

cases in which courts have relied upon the "doctrine of necessity" or the "necessity of payment"

rule to pay prepetition claims immediately).

                   31.   Here,the Debtors' payment ofthe Prepetition Tax Obligations is an exercise

of sound business judgment is vital to the Debtors' restructuring efforts and is necessary to

maximize the value ofthe Debtors' estates for the benefit of their creditors. If the Debtors do not

continue paying the Prepetition Tax Obligations when they come due on a timely basis, it is very

possible that Taxing Authorities or those parties who ordinarily collect the Prepetition Tax




                                                 14
DOCS LA:321285.8
               Case 19-10953-CSS         Doc 9    Filed 05/01/19    Page 15 of 18




Obligations may seek to interfere with the Debtors' businesses and the efficient administration of

the estates.

J.      Cause Exists to Autho~•ize the Debtors' Financial Institutions
        to Honor Checks and Electronic Fund Transfers


                   32.    In connection with the payment of the Prepetition Tax Obligations, the

Debtors also request that all applicable banks and other financial institutions be authorized to

receive, process, honor, and pay all checks presented for payment, and to honor all electronic

payment requests made by the Debtors related to the prepetition obligations described herein,

whether such checks were presented or electronic requests were submitted prior to or after the

Petition Date. The Debtors further request that all such banks and financial institutions be

authorized to rely on the Debtors' designation of any particular check or electronic payment

request as approved pursuant to this Motion. The Debtors intend to pay all tax and regulatory

obligations in a timely manner, in accordance with their ordinary business practices, and as

authorized by the Order approving this Motion.

                   33.    The Debtors have made or will make arrangements to readily identify

checks or wire transfer requests as relating to an authorized payment in respect of the Prepetition

Tax Obligations. Accordingly,the Debtors believe that checks or wire transfer requests, other than

those relating to authorized payments, will not be honored inadvertently and the Court should

authorize all applicable financial institutions, when requested by the Debtors, to receive, process,

honor, and pay any and all checks or wire transfer requests in respect ofthe reliefrequested herein.

                   34.    Prompt payment of Sales and Use Taxes will permit the Debtors to avoid

interest and penalties.

                                                 15
ROCS LA:321285.8
              Case 19-10953-CSS           Doc 9    Filed 05/01/19     Page 16 of 18




                               Satisfaction of Bankruptcy Rule 6Q03

                   35.   The Debtors believe that they are entitled to immediate authorization for the

relief contemplated by this Motion. Pursuant to Rule 6003 of the Federal Rules of Bankruptcy

Procedure (the `Bankruptcy .Rules"), "[e]xcept to the extent that relief is necessary to avoid

immediate and irreparable harm, the court shall not, within 21 days after the filing of the petition,

grant relief regarding the following:... (b) a motion to use, sell, lease, or otherwise incur an

obligation regarding property of the estate, including a motion to pay all or part of a claim that

arose before the filing of the petition, but not a motion under Rule 4001." To the extent that the

requirements of Bankruptcy Rule 6003 are applicable to the relief requested in the Motion, the

Debtors submit that for the reasons already set forth herein, the relief requested in this Motion is

necessary to avoid immediate and irreparable harm.             Specifically, if the Prepetition Tax

Obligations are not paid, the Debtors will be at risk for the business disruptions that would result

from, among other things, (i) any liability of the directors and officers for failures to remit the

"trust fund" Taxes, (ii) the administrative disruption of unnecessary local audits, and (iii) any

operational disruptions or challenges to the Debtors' right to operate within certain jurisdictions

where the Prepetition Tax Obligations were not paid. Addressing any potential subsequent action

taken by those Taxing Authorities or those parties who ordinarily collect the Prepetition Tax

Obligations would be costly, would place an administrative burden on management, and divert

management's attention from the reorganization process. Accordingly, the relief requested herein

is appropriate under the circumstances and under Bankruptcy Rule 6003.




                                                   16
DOCS LA:321285.8
               Case 19-10953-CSS         Doc 9    Filed 05/01/19     Page 17 of 18




                                 Waiver of Bankruptcy Rule 60Q4

                   36.   The Debtors seek a waiver of any stay of the effectiveness of the Order

approving this Motion. Pursuant to Bankruptcy Rule 6004(h),"[a]n order authorizing the use, sale

or lease of property other than cash collateral is stayed until the expiration of 14 days after entry

ofthe order, unless the court orders otherwise." As set forth in the Motion,the payments proposed

herein are essential to prevent immediate and irreparable harm to the Debtors' business operations.

Accordingly, the Debtors submit that ample cause exists to justify a waiver of the fourteen (14)

day stay imposed by Bankruptcy Rule 6004(h), to the extent that it applies.

                                                 Notice

                   37.   Notice of this Motion shall be given to the following parties or, in lieu

thereof, to their counsel, if known: (a) the Office of the United States Trustee; (b) Key Bank

National Association and Zions Bank,(c) parties asserting liens against the Debtors' assets, and

(d) the Debtors' thirty largest unsecured creditors on a consolidated basis. As the Motion is

seeking "first day" relief, within two business days after the hearing on the Motion, the Debtors

will serve copies of the Motion and any order entered respecting the Motion as required by Del.

Bankr. LR 9013-1(m). The Debtors submit that, in light of the nature of the relief requested, no

other or further notice need be given.

                                          No Priar Request

                   38.   No prior request for the relief requested herein has been made to this or any

other court.




                                                   17
DOCS LA:321285.8
              Case 19-10953-CSS          Doc 9     Filed 05/01/19     Page 18 of 18




                   WHEREFORE,the Debtors request entry of an interim and final order, pursuant

to sections 105(a), 507(a)(8), and 541(d) ofthe Bankruptcy Code, substantially in the form

attached hereto,(i) authorizing the Debtors to pay up to the Prepetition Tax Obligations Cap, as

they deem necessary in their sole discretion; (ii) authorizing financial institutions to receive,

process, honor, and pay all checks issued, and electronic payment requests made, related to the

foregoing; and (iii) granting such other and further relief as is just and proper.

Dated:                 !',2019             PACHULSKI STANG ZIEHL &JONES LLP



                                            e my V. Richards(CA Bar No. 102300)
                                            ames E. O'Neill(DE Bar No. 4042)
                                           John W. Lucas(CA Bar No. 271038)
                                           919 N. Market Street, 17th Floor
                                           Wilmington, DE 91899
                                           Tel: (302)652-4100
                                           Fax:(302)652-4400
                                           E-mail: jrichards@pszjlaw.com
                                                   joneill@pszjlaw.com
                                                   jlucas@pszjlaw.com

                                           Proposed Attorneys for Debtors and Debtors in
                                           Possession




                                                  18
DOCS LA:321285.8
